            Case:20-01947-jwb        Doc #:493 Filed: 06/15/2021         Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

IN THE MATTER OF:

BARFLY VENTURES, LLC                                                Case No.: BG 20-01947
                                                                    Chapter 7
      Debtor.
_______________________________/ /

            AMENDED-NOTICE OF §341 FIRST MEETING OF CREDITORS

        Thomas A. Bruinsma, Trustee (“Trustee”), hereby gives notice that the §341 First
Meeting of Creditors in this matter, originally scheduled for July 6, 2021 @ 1:00 has been
scheduled for Tuesday, July 6, 2021, commencing at 1:00 , and shall be held telephonically
due to the concerns about COVID-19/coronavirus.

       Debtors, creditors and other interested parties should call the following conference line

on the designated date and time:


                       DIAL:          1-866-747-4099

                       CONFERENCE ROOM NO.: 4769073 #

Counsels please be advised that if the Trustee has not been furnished all bank statements through
the filing date, all vehicle titles, copies of all recorded mortgages and the previous year’s tax
returns, more than 3 days prior to calling your case, your client[s]’ case will be adjourned, and
likely for another 30 days. If your client[s] are not physically present with you, you will be
required to attest that you have personally examined the debtor[s]’ identification and they are the
party present testifying on the telephone.

Multiple meetings will be scheduled during the same hour. Upon being connected to the
conference call, all parties must immediately mute their lines until their case is called by the
Trustee. Parties do not need to announce their names until their case is called. All meetings will
be recorded by the Trustee. Any other recording is prohibited. Please contact the trustee with
questions.


Dated: June 15, 2021                                 By:             /s/                .
                                                            Thomas A. Bruinsma
                                                            Chapter 7 Trustee
                                                            6812 Old 28th Street, SE, Suite E
                                                            Grand Rapids, MI 49546
                                                            (616) 975-2010
